OPINION OF THE COURT
Per Curiam.
Respondent, Robert Projansky, was admitted to the practice *36of law in the State of New York by the Second Judicial Department on March 16, 1966. At all times relevant to these proceedings, respondent maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee moves pursuant to 22 NYCRR 603.11 for an order accepting respondent’s affidavit of resignation from the practice of law based upon his inability to successfully defend himself against charges of misconduct pending before the Committee.
Respondent submits his resignation pursuant to 22 NYCRR 603.11. That rule provides that an attorney who is the subject of a disciplinary proceeding pending in a court may resign by submitting an affidavit of resignation to the Committee. The affidavit must state that his resignation is voluntary, that he is aware of the disciplinary proceedings against him, and that he cannot successfully defend himself against the charges. Respondent’s affidavit satisfies these criteria. In it, he acknowledges that he was served with a notice of statement of charges dated April 24, 2001, which alleges, inter alia, that he engaged in conduct involving fraud, deceit, dishonesty or misrepresentation by intentionally using his attorney escrow account improperly to shield his personal funds from Federal tax liens dating from 1999 in violation of Code of Professional Responsibility DR 1-102 (a) (4) (22 NYCRR 1200.3). He acknowledges that he has no defense to this charge and avers that he is resigning voluntarily, with full awareness of the implications.
Accordingly, respondent’s resignation should be accepted and his name stricken from the roll of attorneys.
Williams, J. P., Tom, Mazzarelli, Lerner and Saxe, JJ., concur.
Motion granted, respondent’s resignation accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to June 20, 2001.